UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1997


BINTOU JAWARA, a/k/a Ide Nji, a/k/a Awa Sillah,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 28, 2013                 Decided:   April 25, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Stuart
F. Delery, Principal Deputy Assistant Attorney General, Thomas
B. Fatouros, Senior Litigation Counsel, Julie M. Iversen, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bintou Jawara, a native and citizen of The Gambia,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)     dismissing     her    appeal     from    the   immigration

judge’s       order   denying       her     applications           for    asylum   and

withholding of removal. 1          We deny the petition for review.

              “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                         Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted).          “This is a more stringent standard than that

for asylum . . . . [and], while asylum is discretionary, if an

alien establishes eligibility for withholding of removal, the

grant is mandatory.”           Gandziami-Mickhou v. Gonzales, 445 F.3d

351,       353-54   (4th    Cir.    2006)       (internal     citations      omitted)

(alteration added).

              A determination regarding eligibility for withholding

of removal is affirmed if supported by substantial evidence on


       1
       Jawara has affirmatively waived her challenge to the
finding that her asylum application was frivolous. In addition,
before the immigration judge, Jawara withdrew her application
for relief under the Convention Against Torture.



                                          2
the record considered as a whole.                        INS v. Elias-Zacarias, 502

U.S.     478,     481       (1992).      Administrative           findings        of        fact,

including       findings      on   credibility,          are    conclusive       unless       any

reasonable       adjudicator         would    be    compelled       to    decide       to     the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed     de       novo,    “affording         appropriate       deference          to     the

[Board’s]        interpretation          of       the     INA     and     any      attendant

regulations.”          Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).           This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could       fail     to     find       the     requisite         fear        of

persecution.”           Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

            Credibility            findings       are    reviewed        for    substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.           Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                       “Examples of specific and

cogent    reasons       include       inconsistent        statements,          contradictory

evidence,       and    inherently      improbable         testimony[.]”           Tewabe       v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).                 Likewise, “the immigration judge

cannot    reject        documentary      evidence         without       specific,       cogent

reasons    why        the   documents       are    not    credible.”            Kourouma      v.

                                              3
Holder,     588    F.3d     234,    241     (4th       Cir.    2009).       An    adverse

credibility        determination        based      on     minor    discrepancies         or

inconsistencies that do not go to the heart of an applicant’s

claim     cannot     constitute        substantial        evidence. 2        Dankam       v.

Gonzales,      495       F.3d   113,      122     (4th     Cir.    2007);      see      also

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001).

            We     conclude     that      substantial         evidence   supports       the

adverse credibility claims as it relates to Jawara’s contention

that she was the victim of female genital mutilation (“FGM”).

The immigration judge found that Jawara’s testimony regarding

the events leading up to the FGM procedure was not consistent

with her written statement.                We conclude that the immigration

judge’s findings in this regard were not minor discrepancies but

go to the core of Jawara’s claim.                   See Dankam, 495 F.3d at 122

(details that surround the event that is the basis for the claim

for   relief      are    more   than   minor      or     trivial   details).           Other

evidence    in     the    record,   such    as     the    whereabouts     of     Jawara’s

husband, whether he was missing and when he first arrived in the

United States, as well as evidence that raised questions about

Jawara’s    true     identity,      are    also    not     minor   details       and   lend

support to the adverse credibility finding.


      2
       Jawara’s application was filed prior to the effective date
for The REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.



                                            4
            We   also    conclude      that      Jawara’s       independent      evidence

did   not   support     her    claim.         The      immigration     judge     provided

specific and cogent reasons for questioning the reliability of

the doctor’s letter that diagnosed Jawara as having FGM Type II.

In addition, The State Department’s Report on Female Genital

Mutilation    for      The    Gambia    was      not    conclusive         evidence    that

Jawara was the victim of FGM.             Kourouma, 588 F.3d at 242.

            Accordingly,        we   deny       the    petition      for     review.      We

dispense     with      oral    argument       because         the    facts     and     legal

contentions      are   adequately       presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            5